DETAILED ACTION
Status of the Application
	Claims 1-10, 18-25 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claims 1, 6, 10, 21, 25 as submitted in a communication filed on 4/28/2021 is acknowledged. 
Claims 3, 9-10, 18, 24-25 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 1, 2, 4-8, 19-23 are at issue and are being examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Claim Objections 
Claim 1 is objected to due to the recitation of “having at least 80% identity to the amino acid sequence of SEQ ID NO: 1”. To enhance clarity, the term should be amended to recite “having at least X % sequence identity with the polypeptide of SEQ ID NO: 1” or  “having an amino acid sequence at least 80% identical to SEQ ID NO: 1”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 101
Claim 1 was rejected under 35 U.S.C. 101 because the claimed invention is directed to products of nature without significantly more.  In view of the amendment of claim 1, which now requires a protein having at least 80% sequence identity to the polypeptide of SEQ ID NO: 1, and the protein of GenBank accession number WP_012084404 (5/16/2013) does not meet this structural limitation (only 55% withdrawn. 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 1-2, 4-8, 19-23 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. New grounds of rejection are necessitated by amendment. 
Claim 1 (claims 2, 4-8, 19-23 dependent thereon) is indefinite in the recitation of “…modified homoserine dehydrogenase having at least 80% identity to the amino acid sequence of SEQ ID NO: 1, wherein the amino acid at position X of SEQ ID NO: 1 is substituted with Y…” for the following reasons. As written, there is no statement indicating that the modified homoserine dehydrogenase is a variant of the polypeptide of SEQ ID NO: 1 obtained by making the recited substitutions.  If the intended protein is one that has the recited % sequence identity and the recited amino acids at positions corresponding to positions 285 and/or 398 of the polypeptide of SEQ ID NO: 1, the claim should  be amended to recite “….modified homoserine dehydrogenase having at least 80% sequence identity with the polypeptide of SEQ ID NO: 1, wherein said modified homoserine dehydrogenase comprises an isoleucine at the position corresponding to position 285 of the polypeptide of SEQ ID NO: 1, and/or a glutamine at the position corresponding to position 398 of the polypeptide of SEQ ID NO: 1”.  The Examiner will assume that the claim recites the suggested language.  Correction is required. 
Claim 2 remains indefinite in the recitation of “…modified homoserine dehydrogenase according to claim 1, wherein in the amino acid sequence of SEQ ID NO: 1, the amino acid at position 378 is further substituted with…” for the following reasons.  As written, it is unclear how SEQ ID NO: 1 is related to the modified homoserine dehydrogenase or how the recited substitution is related to the claimed protein.  There is no statement indicating that the modified homoserine dehydrogenase is a variant of the polypeptide of SEQ ID NO: 1 that comprises the recited substitution at a position corresponding to 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 1-2, 4-8, 19-23 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that the claims as amended meet the written description requirement.  Applicant submits that the specification discloses exemplary modified homoserine dehydrogenases that are at least 80% sequence identical to the polypeptide of SEQ ID NO: 1, citing Examples 3 and 6.  Applicant further argues that the crystal structures of multiple homoserine dehydrogenases had been obtained and that the active sites of such enzymes and amino acid residues important for the enzymatic activity were characterized.  Applicant is of the opinion that one of skill in the art would reasonably conclude that Applicant was in possession of the claimed subject matter. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the amendments made to claim 1 as well as the teachings of the specification.  The Examiner also acknowledges the references by Navratna et al. (Acta Cryst.  F69: 1216-1219, 2013), Hayashi et al. (Scientific Reports 5:11674 pages 1-14, 2015), and Tomonaga et al. 
A polypeptide having 80% sequence identity with the polypeptide of  SEQ ID NO: 1 allows for any combination of 89 amino acid modifications within  SEQ ID NO: 1 (89 = 0.2x445; SEQ ID NO: 1 has 445 amino acids).  The total number of variants of a polypeptide having a specific number of amino acid substitutions can be calculated from the formula N!x19A/(N-A)!/A!, where N is the length in amino acids of the reference polypeptide and A is the number of allowed substitutions.  Thus, the total number of variants having at least 80% sequence identity with the polypeptide of SEQ ID NO: 1 that result solely from amino acid substitutions is 445!x1989/(445-89)!/89! or 1.55x10209 variants.  One of skill in the art would understand that not all these structural variants would have the desired enzymatic activity.  While Applicant argues that the prior art discloses the crystal structures of a few homoserine dehydrogenases and that the active sites of such enzymes and amino acid residues important for the enzymatic activity were characterized, it is noted that the references cited by Applicant provide the role of some amino acids in the active site  of specific homoserine dehydrogenases, and there is no teaching in those references or the prior art as to whether those same amino acids have the same role in any homoserine dehydrogenase, including the polypeptide of SEQ ID NO: 1, or how modifications at other locations (not the active site) could alter enzymatic activity.  As known in the art, changes in 3D structure can alter activity and neither the specification nor the prior art provide some guidance or knowledge as to the structural modifications that can be made at locations other than the active site that could alter activity.  Furthermore, the claims do not have any limitation as to where the 89 modifications can be made within the polypeptide of SEQ ID NO: 1, or limitations regarding the type of modifications (i.e., substitutions, deletions, or insertions).   Therefore, even if the argument is made that the cited references disclose those amino acids in the active site that are essential in any homoserine dehydrogenase, which they do not, the claims encompass variants having 89 modifications at locations which are not part of the active site.  Neither the specification nor the prior art discloses those structural features that can be modified outside of the active site that would not have any impact on enzymatic activity.  There is no structure/function correlation that would allow one of a priori from an infinite number of structural variants of the polypeptide of SEQ ID NO: 1 having the recited 80% sequence identity those that also have homoserine dehydrogenase activity.  As previously stated in the prior Office action, the prior art teaches that even a single conservative substitution can alter the enzymatic activity of a protein.  See the teachings of Witkowski et al., Tang et al. and Seffernick et al. previously discussed where it is shown that even highly homologous variants can have different enzymatic activity.  
With regard to the limited number of examples disclosed, it is noted that the genus of structural variants of the polypeptide of SEQ ID NO: 1 having the recited % identity is essentially infinite. A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, the recited structural feature, i.e., 80% sequence identity to SEQ ID NO: 1, is not representative of all the members of the genus of homoserine dehydrogenases recited since there is no information as to which are the structural elements within the polypeptide of  SEQ ID NO: 1 that are essential for the recited activity, which are the remaining structural elements required in the recited polypeptides in addition to those recited in the claims such that the desired homoserine dehydrogenase activity is displayed, or a correlation between structure and function which would provide those unknown structural features.  Therefore, contrary to Applicant’s assertions, one of skill in the art would not conclude that the entire scope of the claims is adequately described by the teachings of the specification and/or the prior art. 

Claims 1-2, 4-8, 19-23 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a protein with homoserine dehydrogenase activity, wherein said protein comprises all of SEQ ID NO: 1 except for one or two substitutions at positions corresponding to positions in SEQ ID NO: 1 selected from positions 285 and 398, and a microorganism that comprises said protein, does not reasonably provide enablement for (i) a protein .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that the claims as amended are enabled.  Applicant submits that the specification discloses exemplary modified homoserine dehydrogenases that are at least 80% sequence identical to the polypeptide of SEQ ID NO: 1, citing Examples 3 and 6.  Applicant further argues that the specification provides a method for measuring homoserine dehydrogenase activity as disclosed in Example 5.  Therefore, Applicant concludes that one of skill in the art would be able to make and use the claimed invention based on the teachings of the specification without undue experimentation.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection. The Examiner acknowledges the amendments made to claim 1 as well as the teachings of the specification regarding exemplary variants and methods to measure homoserine dehydrogenase activity.  However, the Examiner disagrees with Applicant’s contention that the entire scope of the claims is fully enabled.  As indicated in the prior Office action, the claims do not require the modified protein to have homoserine dehydrogenase activity.  Please note that the term “modified homoserine dehydrogenase” does not imply that the modified protein has homoserine dehydrogenase activity because the variant of an enzyme does not necessarily have to display the same activity as that of the enzyme.  Therefore, the claim requires variants that can have other unknown activities and the specification does not provide any teaching as to how to use those variants that lack homoserine dehydrogenase activity.  
As explained above, the claims as amended encompass an essentially infinite number of variants  (1.55x10209 substitution variants).  While it is agreed that an enzymatic assay is known, in the absence of some knowledge or guidance as to which of these structural variants are more likely to have the desired homoserine dehydrogenase activity, the amount of experimentation required to identify by an enzymatic 
Guo et al. (PNAS 101(25):9205-9210, 2004) teach that the percentage of random single substitution mutations which inactivate a protein for the protein 3-methyladenine DNA glycosylase is 34% and that this number appears to be consistent with other studies in other proteins as well.  Guo et al. further show in Table 1 that the percentage of active mutants for multiple mutants appears to be exponentially related to this by the simple formula (0.66)N x 100% where N is the number of mutations introduced.  In the instant case, for a protein having 80% sequence identity to  SEQ ID NO: 1, N is equivalent to 89 (89= 0.2x445;  SEQ ID NO: 1 = 445 amino acids), and (0.66)89 X 100% or 8.69 x 10-15% of random mutants having 80% sequence identity to  SEQ ID NO: 1 would be active.  In other words, the estimate of Guo et al. predicts that 1 in 1.14x1016 variants having 80% sequence identity to SEQ ID NO: 1 would have activity (1/(0.66)N ).  In view of this, one of skill in the art would expect that the vast majority of the species encompassed by the recited genus of proteins lack enzymatic activity.  In the instant case, not only would one of skill in the art have to find a use for the majority of the species encompassed by the claims, but would also have to carry an immense amount of experimentation to find a single active mutant.  Since there is an immense number of mutants that one of skill in the art would have to test to find one enzymatically active variant, one of skill in the art cannot possibly conclude that the amount of experimentation required with the enzymatic assay disclosed and current techniques (i.e., high throughput mutagenesis and screening techniques) in the art is routine.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.  Such guidance has not been provided in the instant specification.  Therefore, for the reasons of record and those set forth above, one cannot reasonably conclude that the full scope of the claimed invention is enabled by the teachings of the specification and/or the prior art.

Claim Rejections - 35 USC § 102 (AIA )
Claim 1 was rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank accession number WP_012084404 (5/16/2013). 
In view of Applicant’s amendment of claim 1, which now requires 80% sequence identity with the polypeptide of SEQ ID NO: 1, and the fact that the protein disclosed in GenBank accession number WP_012084404  has 55% sequence identity with the polypeptide of SEQ ID NO: 1, this rejection is hereby withdrawn. 

Claim Rejections - 35 USC § 103 (AIA )
Claims 4-8 were rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication No. 2009/0253186, published 10/8/2009) in view of GenBank accession number WP_012084404 (5/16/2013).  
In view of Applicant’s amendment of claim 1, which now requires 80% sequence identity with the polypeptide of SEQ ID NO: 1, and the fact that the protein disclosed in GenBank accession number WP_012084404  has 55% sequence identity with the polypeptide of SEQ ID NO: 1, and Kim et al. do not teach or suggest a protein having homoserine dehydrogenase and at least 80% sequence identity with the polypeptide of SEQ ID NO: 1, this rejection is hereby withdrawn. 

Allowable Subject Matter
A protein having homoserine dehydrogenase activity, wherein said protein comprises all of SEQ ID NO: 1 except for one or two substitutions at positions corresponding to positions in SEQ ID NO: 1 selected from positions 285 and 398, wherein said protein comprises an isoleucine at the position corresponding to position 285 of the polypeptide of SEQ ID NO: 1, and/or a glutamine at the position corresponding to position 398 of the polypeptide of SEQ ID NO: 1, appears to be allowable over the prior art of record.  

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
April 30, 2021